Citation Nr: 0113144	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  99-01 024	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
urethral stricture.

2.  Entitlement to a total rating based on unemployability 
due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from May 31, 1969, until 
January 31, 1981; he had 12 years, 3 months, and 20 days of 
active service prior to May 31, 1969.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from June 1998 and 
May 1999 rating decisions of the Nashville, Tennessee 
Regional Office (RO) which denied an increased evaluation for 
urethral stricture, and individual unemployability, 
respectively.  

Although the June 1998 rating decision also addressed a claim 
for an increased rating for service-connected low back 
disability, which issue the veteran appealed, by a March 2001 
letter, the veteran withdrew the low back rating issue from 
appellate consideration.  

(The claim for an increased rating for urethral stricture 
will be addressed in a remand that follows the decision 
below.)


FINDINGS OF FACT

1.  Service connection is in effect for post-operative 
protruded ventral disc at L4-L5 with left L5 radiculopathy, 
peripheral neuropathy of the lower extremities and 
degenerative arthritis, rated as 60 percent disabling; and 
urethral stricture with dilation, and a scar of the right 
finger, each rated zero percent disabling.  The current, 
combined schedular evaluation is 60 percent.

2.  The veteran completed high school.  He last worked on a 
full-time basis in April 1999 as a commissary store worker. 

3.  The veteran's service-connected disabilities preclude his 
securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The award of a total rating based on unemployability due to 
service-connected disability is warranted.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.340, 
3.341, 4.3, 4.15, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's application for increased compensation based on 
unemployability was received in February 1999.  He indicated 
that he completed four years of high school, and that he last 
worked on a full-time basis in April 1999 as a store worker.

The veteran is currently service connected for post-operative 
protruded ventral disc at L4-L5 with left L5 radiculopathy, 
peripheral neuropathy of the lower extremities and 
degenerative arthritis, rated 60 percent disabling; and 
urethral stricture with dilation and a scar of the right 
finger, each rated zero percent disabling.  His current 
combined schedular evaluation is 60 percent. 

VA outpatient clinical records dated between January and 
March 1998 reflect that the veteran was seen for several 
complaints, including continuing low back pain.  It was noted 
that his symptoms in this regard were increasing in 
intensity.  He was afforded a VA examination of the spine in 
May 1998 where it was indicated that he was still employed, 
but that he was having more difficulty with everyday 
activities, including climbing, walking, standing, bending 
and reaching.  It was reported that his symptoms were 
worsened by work activities and that there were occasional 
flare-ups of symptomatology.  The veteran stated that he 
utilized a back brace and a quad cane.  Upon physical 
examination, it was reported that he was unable to perform 
extension, and that forward flexion was limited to 60 
degrees.  Neurologic capacity was noted to be reduced.  X-ray 
examination revealed moderate degenerative disc disease 
scattered throughout the lumbar spine.  On peripheral nerve 
examination in May 1998, it was reported that the appellant 
had positive paresthesia with tingling and decreased 
sensation, and that the only aspect of his foot with normal 
sensation was the lateral portion, which was consistent with 
impairment of the L4-L5 nerve root.

The appellant underwent a general physical examination in 
November 1998 where it was noted that he had difficulty lying 
down due to back problems, and that straight leg raising was 
positive on the right.  He related that he was still having 
back pain and would see a neurosurgeon in a few days.  The 
veteran was seen in the neurosurgery clinic several days 
later and it was recorded that he complained of severe low 
back pain with walking which was absent at rest, and which 
radiated to the right posterior knee and was not felt with 
sitting.  Following magnetic resonance imaging (MRI), an 
impression of lumbar claudication was rendered.  

Received in December 1998 was a Performance Evaluation Plan 
detailing the veteran's job duties indicating a great deal of 
critical functions involving significant manual labor, 
including lifting, moving and restocking. 

The veteran underwent a general medical examination in April 
1999 and stated that his back pain was severe and was made 
worse with walking.  He related that he had formerly worked 
at a commissary but could not perform his job any longer, 
specifically because he was unable to walk or bend over.  
Upon physical examination, flexion was from zero to 60 
degrees, extension was from zero to 10 degrees, lateral 
flexion was from zero to 10 degrees and rotation was from 
zero to 10 degrees, upon both active and passive motion.  
Reflexes were 1+ and motor strength was 5/5, throughout.  X-
rays of the spine were obtained.  A diagnosis of lumbar spine 
pain secondary to degenerative disc disease was rendered.  
The examiner indicated that this was severely limiting.  It 
was further opined that the veteran was unable to perform 
jobs that required bending over or significant walking, but 
that he was not unemployable.  

A medical statement dated in December 1999 was received from 
the appellant's treating physician at Blanchfield Army 
Community Hospital in which it was noted that the veteran's 
lower back pain from severe degenerative disc disease and 
sciatica had been evaluated by orthopedics and neurosurgery.  
It was noted that he was not a candidate for surgery, and 
that medical management had been recommended.  It was 
reported that the appellant used a cane to assist in 
ambulation and had difficulties with many activities of daily 
living, including inability to perform household chores.  It 
was the opinion of the physician that he was not employable 
and that his pain was not expected to improve, but worsen 
with time.  It was added that the arthritis in his back was 
very disabling and that, unfortunately, there was little that 
could be done for him at that point.  

The veteran underwent a VA general medical examination for 
compensation and pension purposes in February 2000 where it 
was noted that he had a history of severe degenerative disc 
disease and facet arthropathy and had been prescribed 
Celebrex.  It was reported that an X-ray which had been taken 
in April 1999 at the VA showed moderate degenerative disc 
disease with loss of disc space, height and vacuum disc 
phenomenon at L5-S1, with multiple osteophytes throughout the 
lumbar spine and lower portion of the thoracic spine.  It was 
also recorded that a recent MRI had shown probable L4-L5 
herniation with L5-S1 disc bulge with compression of the 
thecal sac from extradural lipomatosis with degenerative 
spondylosis and facet joint arthropathy.  It was observed the 
veteran walked with small steps, bending forward with a cane.  
He was noted to be morbidly obese at 299 pounds and 
complained of severe back pain and limitation of motion.  
Upon physical examination, pertinent findings included range 
of motion of the lumbar spine of flexion to 35 degrees, 
extension backward to 10 degrees, lateral flexion to 40 
degrees and rotation to 15 degrees, bilaterally.  It was 
opined that he had severe restriction of his lumbar spine and 
that there was evidence of pain on motion but without 
neurological involvement.  Other medical conditions were 
noted to include chronic obstructive pulmonary disease, 
hypertension, benign prostatic hypertrophy, urethral 
stricture, evidence of abdominal atherosclerosis seen on X-
ray at multiple sites, history of alcoholism and sleep 
disturbance.  

On a Request for Employment Information in Connection with 
Claim for Disability received in February 2000, it was 
reported that as store worker, the veteran was not required 
to lift more than 20 pounds, and had no duties that required 
prolonged walking, standing or bending.  It was noted that he 
had voluntarily retired and had last worked on April 1, 1999.

The veteran most recently underwent a VA examination of the 
spine in November 2000.  It was noted that he currently 
ambulated very little, and that when he did, he required a 
cane.  He said that at other times, his wife pushed him in a 
wheelchair.  Upon physical examination, the veteran was 
observed to be in a wheelchair with a portable oxygen nasal 
cannula.  Palpation of the lumbar spine revealed no focal 
spasm or point tenderness.  It was noted that there was 
markedly reduced flexion to 35 degrees, extension to 10 
degrees and that lateral flexion and rotation were each to 10 
degrees, bilaterally.  It was reported that radicular 
discomfort was noted bilaterally with straight leg testing.  
There was a well-healed lumbosacral surgical scar from 
previous surgery.  The examiner stated that radiographs of 
the lumbosacral spine revealed relatively well-maintained 
vertebral body heights with no evidence of spondylolisthesis.  
There were multi-level anterior osteophytes most prominently 
involving the lower thoracic and lower lumbar spine regions.  
There was a moderate degree of loss of disc space height at 
L4-L5 and bilateral facet sclerosis at L5-S1.  The examiner 
opined that there had been no significant interval change 
overall when compared to April 1999 films.  

The veteran presented testimony upon personal hearing on 
appeal in February 2001 to the effect that he had 
increasingly debilitating low back pain with a burning 
sensation and numbness in his right leg.  He said that he had 
limited mobility and sometimes fell and was unable to get up.  
He indicated that he had more frequent flare-ups of pain for 
which he had to take more medication for his symptoms.  It 
was reported that the pain and other symptoms frequently 
affected his sleep.

Received at the hearing were statements from the veteran's 
wife and daughter attesting to a severe degree of disability 
and inability to work owing to the service-connected low back 
disorder.  Also submitted were VA outpatient notes and 
radiology findings dated in 1998, as well as statements from 
the veteran's treating physicians at Blanchfield Army 
Community Hospital at Fort Campbell, Kentucky.  

S. R. Terner, D.O, wrote in November 2000 that the veteran 
had a long-standing history of debilitating low back pain as 
the result of a herniated disc and surgery of his low back 
which had resulted in his needing ambulatory assistance in 
the form of a wheelchair.  It was reported that the appellant 
had been treated in the pain management clinic over the 
previous several months and had received epidural steroid 
injections to assist with the pain he had been experiencing 
in his low back and right lower extremity.  The examiner 
related that the veteran had responded extremely well and 
that his mobility had increased significantly, but that his 
condition was still severe.  

In a January 20001 statement, G. A. Malmquist, LT, MC, 
reiterated comments made previously that the veteran had 
severe lower back pain and spinal degenerative joint disease, 
and that he was not employable at that time due to chronic 
lower back pain and associated leg symptoms, and that there 
was little likelihood of improvement.  

II.  Legal Analysis

The veteran contends that he is unable to secure or follow a 
substantially gainful occupation due to service-connected 
disability. 

A total rating may be awarded where the schedular rating is 
less than total if it is shown that the veteran, by reason of 
service-connected disability, and without regard to advancing 
age, is unable to secure or follow a substantially gainful 
occupation.  38 C.F.R. §§ 3.341(a), 4.16 (2000).  Total 
disability will also be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2000).

In evaluating whether the veteran's service-connected 
disabilities preclude substantially gainful employment, the 
VA Adjudication Procedure Manual M21- 1, Part VI, para. 7.09 
(Jan. 31, 1997), defines substantially gainful employment as 
that which is ordinarily followed by the non-disabled to earn 
a livelihood, with earnings common to the particular 
occupation in the community where the veteran resides.  This 
suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).  The ability to work sporadically or obtain 
marginal employment is not substantially gainful employment.  
38 C.F.R. § 4.16 (1999); Faust v. West, 13 Vet. App. 342, 
354-57 (2000); Moore v. Derwinski, 1 Vet. App. 356, 358 
(1991).

For an appellant to prevail in a claim for unemployability, 
the record must reflect that he is unable to work due solely 
to his service-connected impairments, taking into account his 
education, work experience, and related factors.  The 
opinions of medical examiners who have seen him in person are 
important evidence.  Essentially, however, the issue is 
whether a particular job, or type of job, is within the 
veteran's physical and mental capabilities.  See Moore v. 
Derwinski, 1 Vet. App. 83 (1991).  It is the defined and 
consistently applied policy of the VA to administer the law 
under a broad interpretation, consistent, however, with the 
facts shown in each case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2000).

In the present case, the Board finds that the evidence 
reasonably supports an award of a total rating based on 
unemployability due to service-connected disability.  
38 C.F.R. § 4.16(b) (2000).  It is shown that the veteran's 
service-connected low back disorder is primarily manifested 
by profound degenerative changes shown on X-ray resulting in 
severe limitation of motion and chronic pain with right lower 
extremity radiculopathy which combine to cause him to be 
substantially confined to a wheel chair and/or requiring 
assistive devices for ambulation.  It has been clinically 
found that he is limited in all activities of daily living 
and that there is little possibility of any sustained 
improvement.  While it is recognized that the appellant has 
other nonservice-connected debilitating and chronic illnesses 
which also significantly contribute to his inability to work, 
the Board notes that his treating physician has provided 
adequate support for a conclusion that he is unemployable due 
to chronic back pain with associated right leg symptoms.  The 
Board thus resolves doubt in favor of the appellant by 
finding that the aggregate effect of functional deficits 
occasioned by service-connected disability, considered in 
light of the veteran's rather limited education and narrow 
occupational experience renders him unable to secure or 
follow a substantially gainful occupation.  The evidence, at 
a minimum, gives rise to a reasonable doubt on the question.  
38 C.F.R. § 4.3 (2000).  The claim for individual 
unemployability due to service-connected disability is 
therefore granted.


ORDER

A total disability evaluation based on unemployability due to 
service-connected disability is granted, subject to 
controlling regulations governing the payment of monetary 
awards. 


REMAND

The veteran contends that his service-connected urinary 
stricture is more disabling than reflected by the currently 
assigned disability evaluation and warrants a higher rating.  
He asserts that he has to wear absorbent materials which 
require changing four or more times daily due to his service-
connected urinary disorder, and that such symptoms warrant a 
compensable evaluation.  The appellant testified in February 
2001 that his urinary stream was becoming smaller, and that 
he had to go to the bathroom up to five times a night.  He 
related that he had increased urinary frequency during the 
day, and had had embarrassing moments in public when he had 
wet himself.  He stated that he had been seeing a Dr. Miles 
every six months for follow-up care.

The record contains an operative report showing that the 
veteran underwent cystoscopy and direct vision internal 
ureterotomy at Clarksville Memorial Hospital in July 1997 for 
what was noted to be strictures in the anterior urethra and 
bulbous urethra.  On VA examination in May 1998, he reported 
that he had urinary urgency and nocturia one to two times per 
night and had gone back in for follow-up evaluation two 
months postoperatively.  He related that he saw his urologist 
every six months, and had a dilation if necessary.  It does 
not appear that the evidence of record contains any further 
clinical information pertaining to the treatment of the 
service-connected urethral stricture subsequent to surgery in 
July 1997.  Such information needs to be requested and 
secured.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (Nov. 27, 2000).

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
RO has not yet considered the veteran's claim in the context 
of the new law.  Nor has the veteran had an opportunity to 
prosecute his claim in that context.  Consequently, in order 
to ensure the veteran due process of law, and to avoid the 
possibility of prejudice, the Board will remand the matter to 
the RO.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, making reasonable efforts to obtain copies of the 
clinical records corresponding to treatment for urethral 
stricture provided by Dr. Miles and Clarksville Memorial 
Hospital after July 1997, or any other physician who has seen 
the appellant for genitourinary symptoms since February 1997.  
The action should also include making efforts to obtain 
copies of any records of VA outpatient care the veteran may 
have received for his service-connected urethral stricture 
during that time.  

This case is thus REMANDED to the RO for the following 
actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  As part of the notice 
required under the new law, the RO 
should inform the veteran that it would 
be helpful for him to identify for the 
RO any and all treatment he has received 
for urethral stricture since February 
1997 so that records of such treatment 
can be obtained for review.  As part of 
the development required under the new 
law, the RO should make reasonable 
efforts to obtain a complete copy of the 
clinical records corresponding to 
treatment the veteran received from Dr. 
Miles and Clarksville Memorial Hospital 
dating from July 1997.  The RO should 
also make efforts to obtain copies of 
any records of VA outpatient care the 
veteran may have received for urethral 
stricture, and to complete any other 
development that would aid the veteran 
in substantiating his claim.

2.  Among the actions taken to assist 
the veteran, the RO should arrange for a 
new genitourinary examination.  The 
examiner should be asked to make 
findings necessary to apply pertinent 
rating criteria, especially with respect 
to the veteran's complaints of 
frequency, need to change absorbent 
materials, recurring dilations, urgency, 
etc.

3.  After all required notification and 
development has been completed, the RO 
should take adjudicatory action on the 
veteran's claim.  If the benefit sought 
is denied, a supplemental statement of 
the case should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required by the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The purpose of this remand is 
to comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this remanded issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

